                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR17-0203-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    ALEXANDRA SHELBURNE, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Defendant Darryl Kilgore and Defendant
18   Elizabeth Evans have each submitted a Speedy Trial Act waiver up to and including December 9,
19   2019. (Dkt. Nos. 227, 229.) On its own motion, the Court hereby ORDERS that the trial date be
20   continued from September 9, 2019 to December 2, 2019 at 9:30 a.m. This change is required to
21   facilitate the Court’s calendar. The pretrial motions deadline remains set as August 5, 2019.
22          DATED this 3rd day of July 2019.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     CR17-0203-JCC
     PAGE - 1
